internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl br 4-plr-117346-99 date date parent f sec_1 f sec_2 f sec_3 f sec_4 year x date y year z state a country b country c country d plr-117346-99 dear this is in response to your letter dated date requesting a private_letter_ruling providing that the failure_to_file notices of certain transactions under former temp_reg b -1 c in effect for the years of the transactions was due to reasonable_cause within the meaning of b -1 c additional information was provided in letters dated date and date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in year x parent a state a corporation owned all the stock of f sec_1 a country b corporation on date y parent transferred all the stock of f sec_1 to f sec_2 a newly-formed wholly-owned country c subsidiary of parent solely in exchange for voting_stock of f sec_2 the purpose of the transaction was to create a holding_company for parent’s foreign subsidiaries after the transaction f sec_2 owned all the stock of f sec_1 and parent owned all the stock of f sec_2 the taxpayer has represented that the transaction qualified as a nontaxable_transaction under sec_351 and sec_368 of the internal_revenue_code the code however in preparing its federal tax_return parent reported the transaction as a nonrecognition_transaction solely under sec_351 of the code and filed a gain_recognition_agreement pursuant to sec_1_367_a_-3t g for year x the transfer by a u_s_person of stock of a controlled_foreign_corporation in an exchange described in both sec_351 and sec_368 is governed by sec_367 and not sec_367 and the regulations thereunder see sec_1_367_a_-3t b and b -4 b the taxpayer did not identify the transaction as a reorganization under sec_368 and did not file the notice and required information required under the sec_367 regulations see b -1 c although parent’s income_tax return was reviewed by a professional international tax_accounting firm before the tax_return was filed with the internal_revenue_service the accounting firm did not discover the error the taxpayer did file annual certifications pursuant to sec_1_367_a_-3t for the years following year x in year z an election was made under sec_301_7701-3 to disregard f sec_1 as a separate_entity for u s income_tax purposes in addition f sec_2 transferred all the stock of f sec_1 to f sec_3 a wholly owned country c subsidiary of f sec_2 solely in exchange for voting_stock of f sec_3 f sec_3 then transferred all the stock of f sec_1 to f sec_4 a country d corporation and a wholly-owned subsidiary of f sec_3 as a contribution of capital the taxpayer reported the transaction on statements attached to its federal_income_tax return as i an acquisition by f sec_3 of all the assets and liabilities of f sec_1 in plr-117346-99 exchange for voting_stock of f sec_3 in a transaction that qualified as a reorganization under sec_368 of the code followed by ii a transfer by f sec_3 of such assets and liabilities to f sec_4 the taxpayer represents that the stock of f sec_1 has not subsequently been disposed of or otherwise exchanged although it is contemplated that through a series of transactions f sec_4 along with f sec_1 as its wholly-owned subsidiary will become directly owned by parent if the taxpayer’s characterization of the year z reorganization is followed then the year z reorganization was subject_to the requirements of sec_367 and the regulations promulgated thereunder however parent failed to identify the reorganization as a sec_367 transaction and consequently did not file the notice and requisite information required by b -1 c although parent’s tax_return was reviewed by a professional international tax_accounting firm before the tax_return was filed with the internal_revenue_service the accounting firm did not discover the error the taxpayer’s outside counsel recently discovered the reporting errors for years x and z and these errors were brought to the service’s attention before they were discovered by the service the statutes of limitations for years x and z are open and the examinations for these years have not closed so that the taxpayer’s characterizations of the transactions could be verified for tax years x and z any person that realizes gain whether or not recognized in an exchange to which sec_367 applies must file a notice of such exchange on or before the last date including extensions for filing a federal_income_tax return for the person’s taxable_year in which gain was realized see b -1 c a person that fails to provide in a timely manner information sufficient to apprise the commissioner of the occurrence and nature of a sec_367 exchange will be considered to have failed to comply with b -1 through b -12 only if the person fails to establish reasonable_cause for the failure see b -1 c based solely on the information and representations submitted and provided that the b -1 c notice and information reporting requirements are complied with in the manner described below and that any other information reporting requirements under other code sections in regard to the transactions in years x and z are met we hold that parent had reasonable_cause for the failures in year x and year z to comply with the b -1 c notice and information reporting requirements this holding is based in part on the fact that parent reasonably relied upon the review of its tax returns by qualified_tax professionals when filing its year x and year z returns and the tax professionals failed to advise parent to file such notice moreover this holding looks to the fact that parent informed the service and attempted to comply with the reporting requirements as soon as practicable after the omissions were discovered by taxpayer’s counsel and before the issue was uncovered by an internal_revenue_service examination finally the holding is also based on the fact that the plr-117346-99 service’s interests were not prejudiced by the failure of parent to comply with sec_367 notice requirements provided that the taxpayer amends its returns for years x and z and provides a statement which reflects the amount of earnings_and_profits attributed by reason of b -7 b and b -9 see b -1 c v except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed about any transaction subsequent to the year z transaction discussed in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent copies of this letter must be attached to disclosures of the year x and year z sec_367 exchanges that satisfy the b -1 c notice and information reporting requirements the disclosure should be filed as soon as practicable with the district_director with whom parent was originally required to file the b -1 c notice and information in addition parent should attach a copy of this letter and the disclosure to its federal_income_tax return for the taxable_year in which it receives this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely _____________________________ charles p besecky chief branch office of associate chief_counsel international cc
